Gaynor, J. (concurring):
The plaintiff made out a case by putting the note in evidence. The burden was on the defendants to prove their pleaded defence that they had paid the note to the prior holder, and that the plaintiff received the note of him with knowledge of such payment. As no evidence thereof was given the plaintiff was entitled to a verdict. There was no question of credibility of any witness in the case; and I do not feel ready to assent to the proposition, not involved in the case, that simply because a party calls the adverse party, or an interested, hostile or biased witness, he thereby takes away from the jury the question of what, if any, credence or weight is to be given to the evidence of such adverse party or witness. By calling a witness a party vouches for his character to this extent only, viz., that he is not permitted to impeach him, as by showing that he has committed crimes, or by calling witnesses to blacken him as of a generally bad character, but he is entirely free to question the truth or credibility of his evidence (Clancy v. N. Y., N. H. & H. R. R. Co., 128 App. Div. 141). I am aware that loose *514and'inadvertent expressions to the contrary are to be found, but importance should not he attached to them, and especially by a court like this.
Judgment and order affirmed, with costs.